DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the scraper tools in claims 17-19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 12: the claim language is confusing since it is not clear whether the second “tools” in line 12 is the same as the first tools in the same line or is an additional one. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12, 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by either DE 4029139, hereinafter DE’139 or EP 0504836.
DE’139 discloses in Figs. 1-4, a stirring mill for processing a flowable grinding material, (see pages 3-5 of the specification): the agitated mill has a milling vessel 12 and a milling chamber 18 defined by a vessel wall, having a stirring mechanism rotatable about a central longitudinal axis, the stirring mechanism comprises a rotor 20 having a diameter d351, plurality of tools 24 are mounted on the rotor 20 and extend in the direction of the vessel wall, having an inner stator 34 disposed within the rotor 20, second tools 26, discharge channel 40 of abrasive material is formed between the rotor 20 and the outer wall of the inner stator 34, the milling chamber 18 is at least partially filled with milling media 50 having a diameter c, above the inner stator 34 there is a grinding media separation device 42 having a diameter d30d, and the distance a between the rotor 20 and the grinding media separation device 42 (corresponding to the distance s of the present application and s= 0.5-(d351-d30)) is 5 to 20 times the average diameter of the grinding media 50, the distance a between the rotor 20 and the grinding media separation device 42 is adjustable (see the abstract) and being 5 times the average diameter of the grinding media 50 having a common endpoint with the numerical range of s < 5-c as defined in claim 12, i.e. S = 0.5-(d351-d30 is disclosed.
EP 0504836 discloses a mill container (12} of an agitator mill contains a milling space (18) which can be filed at least partially with milling bodies (50) and material (52) for milling and has an inlet (28) for material for filing and an outlet (30) for milled material. The associated agitator shaft (223 has an inner shaft end (38) arranged in the milling space (18) and contains a cavity (40) which is open at the enc side of the inner shaft end (38) so that milling bodies (50) and material (2) for milling can flow into it at the end. The agitator shaft (22) has cutlet openings (46) round the cavity (40), the openings allowing railing bodies (50) which have passed through the inner shaft end (38) into the cavity (40) to flow back into the milling space (18). In a central region of the cavity (40, a separating device (42) is arranged which allows finished ground material (52) to flow out of the milling space {18} to the outlet (30) for milled material, but retains milling bodies (50). The cavity (40) is divided inside the agitator shaft (22) into an inner zone (70) and an outer zone (72) by means of an intermediate cage {60) which is arranged on the same axis as the separating device (42) ail around the latter and is driven in rotation. Between the inner shaft end (33) and the separating device (42), a deflector (54) is arranged which prevents milling bodies (56) and material (52) for milling from flowing axially directly into the Inner zone (70). Additionally, EP 0504836 also discloses the insert (44) and the sieve cartridge (42) form the static separating device, the intermediate cage (60) by contrast corresponds to part of the rotor, as a result of which the gap b is to be equated to the distance s.
Note that this is the same rejection provided by the applicant in the international search report filed on 7/14/21 and 9/4/20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-14, 16-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over either DE’139 or EP 0504836.
With respect to how to select the distance between the rotor and the grinding media separation device disclosed in the applied references, to be 1 is 5 to 20 times the average diameter of the grinding media, to prevent grinding media from entering the grinding material discharge channel, when milling media of different diameters are used, it is easy for a person skilled in the art to make an adaptable setting according to the actual needs in such a way that the applicable relationship of the distance s between the rotor and the milling media separation device satisfies s=0. 5- (d35 l-d30) < 3-c, and the adjustments are reasonably expected by a person skilled in the art. Thus, it would be obvious to a person skilled in the art before the effective filing date of the claimed invention to adjust the gap as needed to prevent grinding media from entering the grinding material discharge channel. Also, 
With respect to the scraper, according to the applicant’s publication paragraph [0005], stating that it is conventional to provide a stir mill with scrapers to keep the grinding bodies away from the separating device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of admitted prior art to provide the applied references with scrapers to keep the grinding bodies away from the separating device.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose stirring mills.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725